COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  CASA PALMIRA, L.P.,                          §               No. 08-18-00009-CV

                       Appellant,              §                  Appeal from the

  v.                                           §                171st District Court

  TAYLOR CHILD CARE, L.P. A/K/A                §             of El Paso County, Texas
  TAYLOR CHILE CARE, LIMITED,
  AND MICHAEL W. HICKS,                        §               (TC# 2015DCV1729)

                       Appellees.              §


                                           ORDER

       The Court GRANTS the Court Reporter’s first request for an extension of time within

which to file the Reporter’s Record until July 2, 2018. NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Anita D. Garza, Official Court Reporter for the 171st District

Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause, and forward the same to this Court on or before July 2, 2018.

       IT IS SO ORDERED this 22nd day of June, 2018.


                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.